Citation Nr: 0312619	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of operations 
during the Gulf War.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness incurred 
as a result of service in the Southwest Asia theater of 
operations during the Gulf War.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an RO rating decision.  The Board issued a 
decision in this appeal in July 1999, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In April 2001, the CAVC vacated the Board's 
decision and remanded so that the Board could consider - in 
the first instance - the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), and, if necessary, 
readjudicate the issues on their merits.  The current remand 
is part of the Board's response to the mandate of the CAVC. 

REMAND

On November 9, 2000, the VCAA, 38 U.S.C.A. §§ 5100 et. seq., 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

In May 2002, the veteran submitted signed authorizations for 
records to be released from VA medical facilities in Perry 
Point, Maryland, and Baltimore, Maryland.  It appears that 
records from the Perry Point facility have been obtained, but 
it is unclear whether records from the Baltimore facility 
have also been obtained.  With any needed assistance from the 
veteran, the RO should ensure that these records are sought 
and obtained (if they exist).  Although the veteran has the 
burden of submitting evidence in support of his claims, VA 
must try to obtain pertinent evidence possessed by and in 
control of the Government.  38 C.F.R. § 3.159(c)(2) (2002); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  

Since the CAVC issued its order in April 2001, additional VA 
and private medical records pertaining to the veteran have 
been associated with the claims file.  Obviously these 
records were received subsequent to the issuance of the 
statement of the case (in May 1998).  Neither the veteran nor 
his representative has waived RO review of these documents, 
and therefore they must be returned to the RO for initial 
consideration in a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In its supplemental 
statement of the case, the RO should reference and consider 
this new law with respect to the veteran's claims for service 
connection.  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  With any needed assistance from the 
veteran, obtain any records reflecting 
treatment of the veteran for headaches 
and/or fatigue at the VA medical facility 
in Baltimore, Maryland, since June 1992.  
This includes any and all notes, 
discharge summaries, and consultations.  
If it is reasonably certain these records 
do not exist or that further efforts to 
obtain these records would be futile, 
write to the veteran and: 

(a) identify the records VA was 
unable to obtain;
(b) explain the efforts VA made to 
obtain them; 
(c)  describe any further action VA 
will take regarding the claims 
including, but not limited to, 
advising that VA will decide the 
claims based on the evidence of 
record unless the veteran submits 
the records VA was unable to obtain; 
and 
(d)  advise the veteran that he is 
ultimately responsible of providing 
the evidence.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken, to include a 
summary of the evidence (including the VA 
records associated with the claims file 
since April 2001) and discussion of all 
pertinent laws and regulations, including 
the VCAA and the revised law concerning 
claims for service connection for 
undiagnosed illnesses.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


